Case 2:18-cv-00981-DAK Document 139 Filed 02/09/21 PageID.1051 Page 1 of 2




_________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH



CHRISTOPHER SIMMLER,
                                                     MEMORANDUM DECISION
         Plaintiff,                                      AND ORDER

vs.                                                      Case No. 2:18-CV-981-DAK

HARRIS H. SIMMONS, et al.,                                  Judge Dale A. Kimball

         Defendants,




       This matter is before the court on Plaintiff’s Motion for Reconsideration of Court’s Order

Denying Motion to Stay Tolling Time to File Notice of Appeal [ECF No. 138]. A motion for

reconsideration is an “inappropriate vehicle to reargue an issue previously addressed by the court

when the motion merely advances new arguments, or supporting facts which were available at

the time of the original motion. Absent extraordinary circumstances, . . . the basis for the second

motion must not have been available at the time the first motion was filed.” Servants of the

Paracletes v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Plaintiff does not advance any new

arguments for tolling the time to file his notice of appeal or arguments that were not available to

him at the time he filed his previous motion. Rather, Plaintiff makes similar arguments to those

he advanced previously and voices his disagreement with the court’s decision. These types of

arguments are insufficient for a motion to reconsider.

       Despite his disagreements with the court’s prior Order, the court’s decision not to toll the

time to appeal pending the resolution of other ongoing litigation does not prejudice Plaintiff or
Case 2:18-cv-00981-DAK Document 139 Filed 02/09/21 PageID.1052 Page 2 of 2




cause a miscarriage of justice. Plaintiff chose to bring separate actions. The cases have not been

joined, consolidated, or accepted as multi-district litigation. Each case is a separate action and,

as the plaintiff, Plaintiff must prosecute them. There is nothing prejudicial with litigating each

case in a timely manner. The court concludes that there is no basis for reconsidering its prior

decision. Accordingly, Plaintiff’s Motion for Reconsideration [ECF No. 138] is DENIED.

       DATED this 9th day of February, 2021.

                                                      BY THE COURT:



                                                      __________________________________
                                                      DALE A. KIMBALL,
                                                      United States District Judge




                                                  2
